IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 47263

 STATE OF IDAHO,                                      )
                                                      )
      Plaintiff-Respondent,                           )     Boise, November 2020 Term
                                                      )
 v.                                                   )     Opinion Filed: March 19, 2021
                                                      )
 LUCAS TY OROZCO,                                     )     Melanie Gagnepain, Clerk
                                                      )
      Defendant-Appellant.                            )

        Appeal from the District Court of the Third Judicial District of the State of Idaho,
        Canyon County. Christopher S. Nye, District Judge.

        The decision of the district court is affirmed.

        Eric D. Fredericksen, State Appellate Public Defender, Boise, for Appellant. Ben
        P. McGreevy argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth K.
        Jorgensen argued.

                                     _____________________

MOELLER, Justice.
        This case asks us to consider the constitutionality of a statute requiring juvenile offenders
to be tried as adults for certain violent offenses, including robbery. Idaho Code section 20-509,
which is sometimes referred to as an “automatic waiver,” mandates that a juvenile accused of
committing one of the enumerated offenses “shall be charged, arrested and proceeded against by
complaint, indictment or information as an adult.” I.C. § 20-509(1).
        Fifteen-year-old Lucas Orozco was charged with robbery and burglary, both felonies, for
allegedly robbing a Caldwell convenience store. After a magistrate court determined there was
probable cause to charge Orozco with the felonies, it waived juvenile jurisdiction and bound him
over to district court as an adult pursuant to Idaho Code section 20-509. Orozco objected to this
automatic waiver, filing a motion with the district court challenging the constitutionality of section
20-509. The district court denied the motion, relying on precedent from the Idaho Court of
Appeals, which has previously upheld the constitutionality of section 20-509. Orozco appealed,

                                                  1
arguing that the automatic waiver denied him procedural due process protections afforded to him
by the U.S. Constitution. For the reasons set forth below, we affirm the decision of the district
court.
                           I.       FACTUAL AND PROCEDURAL BACKGROUND
         On November 2, 2018, three masked individuals carrying guns1 robbed a Jacksons
convenience store in Caldwell, Idaho. The Jacksons’ employee stated that three males entered the
store and demanded that money from the cash register be placed in a blue backpack. The men also
grabbed some cigars from behind the counter before fleeing the store and driving away in a silver
Hyundai Accent. The employee stated that as the three were leaving the store, one of them
threatened, “if you call the police we’ll come back and kill you.”
         After a brief investigation, police conducted a traffic stop of a silver Hyundai Accent
driven by a seventeen-year-old male. The officer observed evidence inside the vehicle that
matched the employee’s description of the robbery, and the driver was taken to the Caldwell Police
Department for questioning. Eventually, the driver revealed the names of the other two
accomplices, one of whom was fifteen-year-old Lucas Orozco. On November 4, 2018, police
interviewed Orozco at the Caldwell police station after apprising him of his Miranda2 rights.
Orozco confessed to taking part in the robbery and was arrested.
         A criminal complaint charged Orozco with one count of robbery in violation of Idaho Code
section 18-6501 and one count of burglary in violation of Idaho Code section 18-1401. During the
preliminary hearing, the magistrate court found probable cause existed and bound Orozco over to
district court. Because Orozco was charged with robbery—one of the enumerated offenses under
section 20-509—the magistrate court automatically waived juvenile jurisdiction over him.
However, it ordered that he be housed in a juvenile correction facility. The State then filed an
Information in the district court charging Orozco, as an adult, with robbery and burglary. On
December 11, 2018, Orozco filed an objection to the automatic waiver and moved the district court
to declare Idaho Code section 20-509 unconstitutional. At a hearing on January 30, 2019, the
district court orally denied Orozco’s motion.




1
  In their initial interviews with law enforcement, the three suspects explained that they brought a BB gun, an Airsoft
gun, and an unloaded 22-caliber hand gun to carry out the robbery.
2
  See Miranda v. Arizona, 384 U.S. 436 (1966).

                                                          2
         As part of a conditional plea agreement, Orozco agreed to plead guilty to the burglary
charge in exchange for a dismissal of the robbery charge. Additionally, the State agreed to
recommend probation and not object to an order withholding judgment, so long as Orozco fully
complied with the terms of his pretrial release until the date of sentencing. Conversely, if Orozco
did not comply with the terms of his pretrial release, the State would proceed on both the robbery
and burglary charges.
         At the change of plea hearing, the district court inquired with Orozco’s counsel regarding
the status of the automatic waiver for the burglary charge.3 Counsel for Orozco clarified, “Your
Honor, once he’s been auto waived, he’s always auto waived. So even though – even though with
the dismissal of the robbery [charge], unless the State were to completely dismiss the charge and
refile it in juvenile court, it stays here [in adult court].” During the plea hearing, Orozco reserved
his right to appeal the district court’s decision on the constitutionality of section 20-509. The
district court then engaged in a plea colloquy with Orozco and conditionally accepted his guilty
plea for the burglary charge. Orozco was released pending sentencing.
         Orozco was sentenced on June 26, 2019. At the hearing, the State acknowledged that
Orozco had fully complied with the terms of his pretrial release. The State agreed to dismiss the
robbery charge, recommend probation, and not object to a withheld judgment. The district court
entered an order withholding judgment and placed Orozco on six years of probation.4 The district
court also dismissed the robbery charge. Orozco timely appeals the district court’s denial of his
motion to declare Idaho Code section 20-509 unconstitutional.

                                        II.       STANDARD OF REVIEW
         “Constitutional questions are reviewed de novo.” State v. Kelley, 161 Idaho 686, 689, 390
P.3d 412, 415 (2017) (italics in original). “For constitutional challenges, ‘every presumption is in
favor of the constitutionality of the statute, and the burden of establishing the unconstitutionality
of a statutory provision rests upon the challenger.’ ” Zeyen v. Pocatello/Chubbuck Sch. Dist. No.



3
  Burglary is not one of the offenses enumerated in section 20-509 that requires an automatic waiver of jurisdiction by
the magistrate court. However, the statute provides that “[a]ll other felonies or misdemeanors charged in the complaint,
indictment or information, which are based on the same act or transaction or on one (1) or more acts or transactions
as the violent or controlled substances offense shall similarly be charged, arrested and proceeded against as an adult.”
I.C. § 20-509(1).
4
  Due to his age, Orozco was placed on juvenile probation until his twenty-first birthday. See I.C. 20-509(4). Orozco
has not appealed his sentence. The only issue presented is the constitutionality of Idaho’s automatic waiver statute.

                                                           3
25, 165 Idaho 690, 694, 451 P.3d 25, 29 (2019) (quoting Osmunson v. State, 135 Idaho 292, 294,
17 P.3d 236, 238 (2000)).
                                                III.     ANALYSIS
         The State initially charged Orozco with robbery and burglary, both felonies under Idaho
Code section 18-6501 and 18-1401. Although Orozco was a minor at the time of the crime, Idaho
Code section 20-509(b) lists robbery among the violent offenses that qualify for automatic transfer
to an adult criminal court5 without an investigation or hearing in the juvenile court.6 As a result,
both of Orozco’s charges were adjudicated in district court. Orozco challenges the automatic
waiver of jurisdiction by the magistrate court. He sought to have the district court declare section
20-509 unconstitutional. The district court orally denied the motion:
         So generally . . . the party challenging the statute on a constitutional ground bears
         the burden of establishing the statute is unconstitutional. There’s a presumption of
         validity in the statutes. The statute in question [has] been addressed in the past in
         the State [vs.] Jensen—that’s the Court of Appeals 2016 case—and the Anderson
         case.7 That’s an earlier case, 1985. Neither of those cases have been overruled.
         They’re still good law. I’m going to follow the findings in those cases and deny the
         motion.
         On appeal, Orozco initially argues that Idaho’s automatic waiver statute violates due
process because a juvenile has a “liberty interest in the individualized treatment available in
juvenile court.”8 Orozco next argues that because he has a liberty interest in being treated as a
juvenile, Idaho Code section 20-509 does not afford him the process that is constitutionally due
before depriving him of that liberty interest. In response, the State asserts that because Orozco has
no statutory or constitutional right to be treated as a juvenile, due process protections are
inapplicable.
    A. The district court did not err in upholding the constitutionality of Idaho Code section
       20-509.


5
  Idaho Code section 20-509 refers to “adult criminal proceedings,” and Idaho Code section 20-508 refers to “juvenile
corrections act proceeding[s].” See I.C. §§ 20-508–509. As used in these statutes, the term “adult criminal proceeding”
is synonymous with “district court,” and the term “juvenile corrections act proceeding” is synonymous with
“magistrate court.”
6
  In contrast, Idaho Code section 20-508, which applies to juveniles charged with crimes not enumerated in Section
20-509, allows for a juvenile to be waived into adult court only after a “full investigation and hearing.” I.C. § 20-
508(1).
7
  State v. Jensen, 161 Idaho 243, 385 P.3d 5 (Ct. App. 2016); State v. Anderson, 108 Idaho 454, 700 P.2d 76 (Ct. App.
1985)
8
  Orozco has not asserted a due process challenge under Idaho’s Constitution. Consequently, our analysis is limited to
whether Orozco has sustained a violation of his due process rights under the United States Constitution’s Due Process
Clause.

                                                          4
        “It is fundamental to our legal system that the State shall not deprive ‘any person of
life, liberty, or property, without due process of law.’ ” State v. Rogers, 144 Idaho 738, 740, 170
P.3d 881, 883 (2007) (citing U.S. CONST. amend. XIV, § 1). “ ‘To determine whether an
individual’s due process rights under the Fourteenth Amendment have been violated, courts must
engage in a two-step analysis. The Court must first decide whether the individual’s threatened
interest is a liberty or property interest under the Fourteenth Amendment.’ In the second step, the
Court ‘determines what process is due.’ ” Guzman v. Piercy, 155 Idaho 928, 939, 318 P.3d 918,
929 (2014) (quoting Bradbury v. Idaho Judicial Council, 136 Idaho 63, 72–73, 28 P.3d 1006,
1015–16 (2001)); see also Mathews v. Eldridge, 424 U.S. 319, 333–35 (1976).
        As for the first step, a liberty interest may arise “from an expectation or interest created by
state laws or policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “Whether any procedural
protections are due depends on the extent to which an individual will be ‘condemned to suffer
grievous loss.’ ” Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (quoting Joint Anti-Fascist
Refugee Committee v. McGrath, 341 U.S. 123, 168 (1951)). Regarding the second step, we have
held that “[a]t a minimum, procedural due process is satisfied ‘when the defendant is provided
with notice and an opportunity to be heard.’ Due process is not to be applied rigidly. Rather, due
process ‘is a flexible concept calling for such procedural protections as are warranted by the
particular situation.’ ” State v. Roth, 166 Idaho 281, 458 P.3d 150, 154 (2020) (quoting Aberdeen-
Springfield Canal Co. v. Peiper, 133 Idaho 82, 91, 982 P.2d 917, 926 (1999) (internal citations
omitted).
        Orozco argues that he has a protected liberty interest in his status as a juvenile due to the
United States Supreme Court’s Eighth Amendment jurisprudence recognizing cognitive and
developmental characteristics unique to juveniles. Orozco points to several United States Supreme
Court cases, including Roper v. Simmons, 543 U.S. 551 (2005), Graham v. Florida, 560 U.S. 48
(2010), Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 136 S. Ct. 718
(2016), which prescribe heightened constitutional protections for juveniles.
        In Roper v. Simmons, the U.S. Supreme Court held that individuals under the age of
eighteen at the time of their crime could not be subjected to the death penalty. 543 U.S. at 578.
The Court based its decision on the Eighth Amendment’s prohibition of cruel and unusual
punishment. Id. In addition to prohibiting the death penalty for juvenile offenders, the Court also
noted

                                                  5
        three general differences between juveniles under 18 and adults [that] demonstrate
        that juvenile offenders cannot with reliability be classified among the worst
        offenders. First, as any parent knows and as the scientific and sociological studies
        respondent and his amici cite tend to confirm, “[a] lack of maturity and an
        underdeveloped sense of responsibility are found in youth more often than in adults
        and are more understandable among the young. . . .” The second area of difference
        is that juveniles are more vulnerable or susceptible to negative influences and
        outside pressures, including peer pressure. . . . The third broad difference is that the
        character of a juvenile is not as well formed as that of an adult.
Id. at 569 (second alteration in original).
        In Graham v. Florida, the Supreme Court held that juveniles who commit non-homicide
crimes cannot be sentenced to life in prison without the possibility of parole, once again relying
on the Eighth Amendment and the unique characteristics possessed by juveniles. 560 U.S. at 82.
In Miller v. Alabama, the Supreme Court expanded its ruling in Graham, holding that “the Eighth
Amendment forbids a sentencing scheme that mandates life in prison without possibility of parole
for [all] juvenile offenders.” 567 U.S. at 479. Finally, in Montgomery v. Louisiana, the Court
applied Miller’s “substantive rule of constitutional law” retroactively. 136 S. Ct. at 734.
        The series of four U.S. Supreme Court cases Orozco cites focus solely on Eighth
Amendment sentencing concerns. However, Orozco also points to J.D.B. v. North Carolina, 564
U.S. 261 (2011), to assert that the U.S. Supreme Court has relied on the principles of Roper and
its progeny to expand other constitutional protections for juveniles. In J.D.B., the Supreme Court
held that the age of a suspect “properly informs the Miranda custody analysis,” relying, in part, on
the psychological differences between adults and juveniles, particularly during police
interrogation. Id. at 265. However, Orozco is not relying on J.D.B. in the context of Miranda to
support a Fifth Amendment challenge to the police interrogation he faced as a fifteen-year-old.
Rather, Orozco argues that the expansion of constitutional protections for juveniles seen in J.D.B.
is analogous to the constitutional protection he urges this Court to adopt here. To that end, Orozco
asserts that the Roper line of cases should be similarly relied upon here to find a due process liberty
interest in one’s status as a juvenile.
        Orozco acknowledges that the Idaho Court of Appeals has upheld the constitutionality of
Idaho Code section 20-509. See State v. Jensen, 161 Idaho 243, 385 P.3d 5 (Ct. App. 2016); State
v. Anderson, 108 Idaho 454, 700 P.2d 76 (Ct. App. 1985). Orozco asserts that Jensen and Anderson
are manifestly wrong in light of the U.S. Supreme Court’s Eighth Amendment jurisprudence
“recognizing the unique developmental and cognitive characteristics of juveniles.” In response,

                                                   6
the State asserts that none of the Eighth Amendment decisions by the U.S. Supreme Court
concerning juveniles cited by Orozco specifically address “whether a juvenile has a constitutional
right to be charged and prosecuted in a state’s juvenile justice system[.]” The State further argues
that the legislature, in passing the Juvenile Corrections Act (“JCA”), “defin[ed] the scope of the
[JCA] to not include certain juveniles who commit certain crimes.”
       Idaho Code section 20-509 provides that a number of serious offenses—including
robbery—preclude a juvenile defendant from claiming the protections of the JCA:
       Any juvenile, age fourteen (14) years to age eighteen (18) years, who is alleged to
       have committed any of the following crimes or any person under age fourteen (14)
       years who is alleged to have committed any of the following crimes and, pursuant
       to section 20-508, Idaho Code, has been ordered by the court to be held for adult
       criminal proceedings: . . .

       (b) Robbery; . . .

       shall be charged, arrested and proceeded against by complaint, indictment or
       information as an adult. All other felonies or misdemeanors charged in the
       complaint, indictment or information, which are based on the same act or
       transaction or on one (1) or more acts or transactions as the violent or controlled
       substances offense shall similarly be charged, arrested and proceeded against as an
       adult.
I.C. § 20-509(1).
       Section 20-509 is part of Idaho’s Juvenile Corrections Act (formerly known as the Youth
Rehabilitation Act (YRA)). The intent of the Idaho legislature in enacting the JCA is set forth in
Idaho Code section 20-501. In addition to protection of the public, the goals of the JCA are to
“hold the juvenile offender accountable for his actions, and assist the juvenile offender in
developing skills to become a contributing member of a diverse community.” I.C. § 20-501. The
JCA emphasizes individualized treatment for juvenile offenders so that they may have the
opportunity to return to society as productive members of their communities. See id.
       Section 20-505 defines the jurisdiction of the juvenile courts. See I.C. § 20-505. It provides:
       Subject to the prior jurisdiction of the United States, the court shall have exclusive,
       original jurisdiction over any juvenile and over any adult who was a juvenile at the
       time of any act, omission or status, in the county in which the juvenile resides, or
       in the county in which the act, omission or status allegedly took place, in the
       following cases:
       ...
       (5) This chapter shall not apply to the juvenile offenders who are transferred for
       criminal prosecution as an adult, as provided in this chapter[.]”
                                                 7
I.C. § 20-505(5) (referring to sections 20-508 and 20-509) (italics added).
         Although the United States Supreme Court has never held that there is a protected liberty
interest in being treated as a juvenile in a quasi-criminal9 proceeding, it has observed that “the
waiver of jurisdiction is a ‘critically important’ action determining vitally important statutory
rights of the juvenile.” Kent v. United States, 383 U.S. 541, 556 (1966). In Kent, a juvenile was
waived into adult court pursuant to a District of Columbia statute that afforded the court discretion
in its determination of a jurisdictional waiver. Id. at 553. The language of that statute provided that
“the judge may, after full investigation, waive jurisdiction . . . .” Id. at 547 (italics added). In
deciding to waive jurisdiction over the juvenile, the lower court in Kent failed to make findings or
provide reasons for the waiver, yet recited that “after ‘full investigation, I do hereby waive’
jurisdiction of petitioner[.]” Id. at 546. The Supreme Court disapproved of the procedure followed
by the judge, holding: “[T]here is no place in our system of law for reaching a result of such
tremendous consequences without ceremony—without hearing, without effective assistance of
counsel, without a statement of reasons.” Id. at 554. The Court held that the juvenile was “by
statute entitled to certain procedures and benefits as a consequence of his statutory right to the
‘exclusive’ jurisdiction of the Juvenile Court.” Id. at 557 (italics added).
         While the Idaho Court of Appeals has ruled on the constitutionality of Idaho’s automatic
waiver provision, this Court has not yet decided the issue. In both Anderson and Jensen, the
defendants unsuccessfully challenged the constitutionality of Idaho Code section 20-509 (formerly
section 16-1806A under the YRA). In Anderson, decided in 1985, the Court of Appeals held that
“by enacting I.C. § 16-1806A, the legislature clearly intended certain violent criminal acts, when
committed by minors, should be excluded from YRA [JCA] jurisdiction.” Anderson, 108 Idaho at
457, 700 P.2d at 79. Therefore, the defendant had “no statutory right to be proceeded against as a
minor.” Id.
         More recently, in Jensen, a juvenile defendant urged the Court of Appeals to reconsider
the constitutionality of section 20-509 in light of developing United States Supreme Court Eighth
Amendment case law specific to juveniles. Jensen, 161 Idaho at 248, 385 P.3d at 10. Unpersuaded,


9
  See Interest of Doe, No. 47158, ___ Idaho ___, ___ P.3d ___, 2020 WL 6387101, at *3 (Idaho Nov. 2, 2020)
(“[J]juvenile proceedings are quasi-criminal in nature. While JCA proceedings are neither wholly criminal, nor wholly
civil, they are clearly more criminal-like than civil-like.”)



                                                         8
the Court of Appeals noted that these cases were “not directly on point.” Id. The court
acknowledged the importance of taking into account individual characteristics of juveniles, but
noted that an additional safeguard in section 20-509(4), which permits blended sentencing10
affords appropriate consideration to the individual juvenile. Id. at 249, 385 P.3d at 11. The Court
of Appeals distinguished Kent on the basis that the juvenile there was entitled by statute to a full
investigation and hearing before a waiver could occur, regardless of the underlying offense
charged. Id. at 248–49, 385 P.3d at 10–11. The court reasoned that under section 20-509, “Jensen
had no statutory right and no expectation, from either legislation or state conduct, that he could be
proceeded against as a minor.” Id. at 249, 385 P.3d at 11. Accordingly, the Court of Appeals held
that under Idaho’s statutory scheme, “[Jensen] was never entitled to be charged or tried as a
juvenile, [therefore] he never had a liberty interest in being placed in the juvenile court system.
Without a liberty interest deprivation, the Fourteenth Amendment is not implicated.” Id. Although
not controlling authority, we find the reasoning of the Court of Appeals in Jensen and Anderson
to be sound and persuasive.
         Likewise, we find the authority from neighboring jurisdictions that have considered the
constitutionality of similar statutory schemes and reached the same conclusion to be persuasive.
See, e.g., State v. Angilau, 245 P.3d 745, 750–51 (Utah 2011) (holding that Utah’s automatic
waiver was constitutional and did not create a liberty interest because the defendant “was never
entitled to juvenile jurisdiction once he met the criteria in the automatic waiver statute.”); State v.
Watkins, 423 P.3d 830, 834–36 (Wash. 2018) (distinguishing Kent by limiting its applicability to
“circumstances where a juvenile court has statutory authority to hear a particular case,” and noting
that Washington’s statutory scheme “precludes our juvenile courts from presiding over a particular
class of juveniles[,]” i.e., those charged with an enumerated offense); see also State v. B.T.D., 296
So. 3d 343, 354 (Ala. Crim. App. 2019) (holding that “[a]bsent a statutory right to ‘exclusive’
juvenile court jurisdiction, a child does not have any recognized protectable liberty interest in a


10
  “Blended sentencing” refers to the expanded sentencing discretion a district court has in a case, such as this one,
where a juvenile is charged as an adult. Idaho Code section 20-509(4) permits the court, “if a finding is made that
adult sentencing measures would be inappropriate,” to either:
         (a) Sentence the convicted person in accordance with the juvenile sentencing options set forth in
         this chapter; or
         (b) Sentence the convicted person to the county jail or to the custody of the state board of correction
         but suspend the sentence pursuant to section 19-2601A, Idaho Code, and commit the defendant to
         the dual custody of the department of juvenile corrections and the state board of correction.
Id.

                                                         9
juvenile adjudication.”); State v. Behl, 564 N.W.2d 560, 567 (Minn. 1997) (reasoning that
“[p]rocedural due process . . . requires no such hearing for automatic certification because the
juvenile court never had jurisdiction over the juvenile.”) (italics in original).
         The language of Idaho Code section 20-509 precludes the Juvenile Court from exercising
jurisdiction over juveniles charged with an enumerated offense. See I.C. § 20-509(1). The statute
states that a juvenile charged with any of the listed offenses, here robbery, “shall be charged,
arrested and proceeded against by complaint, indictment, or information as an adult.” Id. As the
Anderson court stated, “[the defendant’s] conduct was excepted from [JCA] jurisdiction at its
occurrence; he had no statutory right to be proceeded against as a minor.” 108 Idaho at 457, 700
P.2d at 79. Similarly, Orozco’s conduct resulting in the robbery charge did not fall under the
jurisdiction of the JCA at the time it occurred. The juvenile court was not vested with discretion
in determining whether to waive its jurisdiction; rather, it never had jurisdiction over Orozco
because his actions amounted to one of the enumerated offenses listed in section 20-509, actions
that fall outside the juvenile court’s jurisdiction pursuant to section 20-505. See I.C. § 20-505(5).
Thus, as used in this context, the phrase “to waive jurisdiction” is a legal misnomer; jurisdiction
cannot be waived by a court when it was never bestowed.
         Likewise, the statutory scheme of the JCA never gave rise to an “expectation” that Orozco
could be charged as a minor; by the same token, Orozco did not suffer a “grievous loss” in being
charged as an adult.11 See Wilkinson, 545 U.S. at 221; see also Morrissey, 408 U.S. at 481. Had
Orozco committed any crime not enumerated in section 20-509, he would have had an expectation,
a liberty interest, in being charged as a juvenile—an interest that he could not be deprived of
without the due process afforded by section 20-508. See I.C. § 20-508(1) (requiring an
investigation and hearing before waiver). Unlike in Kent, where an investigation and hearing was
required before a waiver could occur for all crimes, Orozco was not entitled to an investigation or
hearing before he could be waived into adult court because his conduct fell into one of the
enumerated crimes that the legislature exempted from the jurisdiction of the juvenile court.
Because Orozco was charged with conduct the legislature exempted from the juvenile court’s
jurisdiction, he was never subject to the jurisdiction of the juvenile court, and, therefore, he never
had a liberty interest in the individualized treatment offered in juvenile court. Since Orozco


11
  It is worth noting that being charged as an adult carries with it some significant procedural advantages not afforded
in a juvenile court proceeding, such as the right to trial by jury. See I.C. § 20-509(1).

                                                         10
possessed no protected liberty interest, the Fourteenth Amendment’s due process concerns he
raises are inapplicable to this case.
         We are unpersuaded by Orozco’s argument that the U.S. Supreme Court’s Eighth
Amendment jurisprudence creates an all-encompassing and protectable liberty interest in one’s
status as a juvenile. Roper, Graham, and Miller only pertain to the rights of a juvenile during the
sentencing phase. See Roper, 543 U.S. 551; Graham, 560 U.S. 48; Miller, 567 U.S. 460. They
neither explicitly nor implicitly create a protectable liberty interest in being charged as a juvenile.
Importantly, it should be noted that the juvenile defendants in Roper and Graham, like Orozco,
were charged as adults within their respective state systems. Therefore, these cases recognize that
juveniles differ from adults both cognitively and behaviorally for purposes of accountability for
their crimes. While this is a significant development in the law, it is a far cry from establishing a
protected liberty interest under the Fourteenth Amendment which is applicable during the trial
phase.
         Additionally, Orozco’s reliance on J.D.B. is misplaced in the context of his challenge to
section 20-509, a jurisdictional statute. Age is an important factor in the Miranda custody analysis
when a minor is involved. See J.D.B., 564 U.S. at 265; State v. Doe, 137 Idaho 519, 523, 50 P.3d
1014, 1018 (2002). However, the additional rights afforded juveniles during custodial
interrogation have no correlation with the considerations used to determine a juvenile court’s
jurisdiction over a particular juvenile. In enacting the JCA, the Idaho Legislature determined the
jurisdictional scope of the juvenile court. This legislative determination, codified in sections 20-
505 and 20-509, exempted certain categories of juveniles, i.e., those between the age of fourteen
and eighteen charged with an enumerated offense. See I.C. §§ 20-505, 20-509. As a result, we
decline to create a protected liberty interest where the Legislature itself has expressly preempted
one.
    B. By treating Orozco crime as a felony, he was held properly accountable for his
       egregious acts.
         The dissent makes a persuasive case for why Orozco, the youngest of the three juveniles
involved in the robbery, is deserving of leniency; however, it goes on to decry the “grievous”
consequences he will suffer as a minor having a felony record. More specifically, the dissent
suggests that “[a]utomatically stripping Orozco of his status as a juvenile at fifteen years old,
without providing him a hearing to determine if he should be waived into adult court, in my
opinion, constitutes a ‘grievous loss.’ ” See Morrissey, 408 U.S. at 481. We respectfully disagree.
                                                  11
       First, the record suggests that the consequences Orozco will suffer are not nearly as
grievous as they could have been. It should be remembered that the plea agreement generously
allowed Orozco to plead guilty to burglary, not robbery—a crime carrying a maximum punishment
of life imprisonment. Nevertheless, the burglary charge was predicated on Orozco entering the
store with the intent to commit a felony, and it cannot be disputed that the intended felony was
robbery. We acknowledge that Orozco’s age relative to the co-defendants, lack of a criminal
record, and the fact that he was carrying an “air soft gun” were all appropriate factors considered
in mitigation at sentencing. Given that the crime of burglary carries a ten-year maximum sentence,
the district court clearly recognized these mitigating factors—including Orozco’s youth—when it
imposed a blended sentence pursuant to section 20-509(4), ordering that judgment be withheld and
placing Orozco on probation for six-years. He will remain on juvenile probation until he turns
twenty-one years old, at which time he will be transferred to adult felony probation.
       While the mitigating factors mentioned here provided a basis for the considerable leniency
shown by the district court at sentencing, they simply provide no justification for converting the
crime charged from a felony to a juvenile matter by ruling that section 20-509 is unconstitutional.
Indeed, robbery is a grievous crime and by its statutory definition is inherently associated with
felony conduct: “Robbery is the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means of force or
fear.” I.C. § 18-6501 (emphasis added). See also State v. Storey, 109 Idaho 993, 998, 712 P.2d
694, 699 (Ct. App. 1985) (“Robbery is an exceptionally serious crime, warranting life
imprisonment in some instances because it poses a threat to human life and safety.”) Regardless
of whether Orozco previously had a clean record, was the youngest of the three perpetrators, or
was holding a weapon that only appeared to be deadly, none of these factors lessen the terror and
enduring psychological harm the victim experienced from being robbed and threatened at gunpoint
by masked assailants, the profound societal impact of the crime, and the risk to public safety
associated with such conduct. In the end, Orozco was charged as an adult because, as determined
by the Idaho Legislature, he committed a grievous act. Such acts, by their very nature, should carry
serious consequences.
       In sum, the district court did not err when it denied Orozco’s motion seeking to declare
Idaho Code section 20-509 unconstitutional. Because we hold that no liberty interest is implicated,
we do not reach Orozco’s second argument regarding what process is constitutionally due.

                                                12
                                       IV.     CONCLUSION
        For the reasons set forth above, we affirm the district court’s decision to deny Orozco’s
motion seeking a declaration that Idaho Code section 20-509 is unconstitutional.


        Chief Justice BEVAN, and Justices BURDICK and BRODY CONCUR.


STEGNER, J., dissenting.

        I respectfully dissent from the majority’s conclusion that Idaho Code section 20-509 is
constitutional. I would find that section 20-509 is unconstitutional because it deprives a juvenile
of the due process right to notice and an opportunity to be heard before being waived out of the
juvenile court’s jurisdiction. The determination of whether Orozco should be tried in juvenile or
adult court is within the province of a disinterested magistrate, and should not be forever foreclosed
by the Idaho Legislature.
        At the outset, I note that the Idaho Legislature has set forth its stated purposes for the
Juvenile Corrections Act (JCA) in Idaho Code section 20-501. That section provides that when a
juvenile is under “the purview of the [JCA], the court shall impose a sentence that will protect the
community, hold the juvenile offender accountable for his actions, and assist the juvenile offender
in developing skills to become a contributing member of a diverse community.” I.C. § 20-501. The
legislature expands on these fundamental goals by noting that
        the primary purpose of this act is to provide a continuum of programs which
        emphasize the juvenile offender’s accountability for his actions while assisting him
        in the development of skills necessary to function effectively and positively in the
        community in a manner consistent with public safety. These services and programs
        will individualize treatment and control of the juvenile offender for the benefit of
        the juvenile offender and the protection of society.
Id. (italics added).
        In addition to the individualized treatment and rehabilitative services afforded to juvenile
offenders in Idaho, the United States Supreme Court has also explicitly acknowledged the
difference in culpability and character between juvenile and adult offenders. In Roper v. Simmons,
the Supreme Court set forth three distinct traits attributable to juveniles that sets them apart from
adult offenders. 543 U.S. 551, 569 (2005). First, “[a] lack of maturity and an underdeveloped sense
of responsibility are found in youth more often than in adults and are more understandable among
the young.” Id. (quoting Johnson v. Texas, 509 U.S. 350, 367 (1993)). The second difference noted
                                                 13
by the Court was “that juveniles are more vulnerable or susceptible to negative influences and
outside pressures, including peer pressure.” Id. Finally, the “third broad difference is that the
character of a juvenile is not as well formed as that of an adult.” Id.
       In discussing these differences, the Court found that “it would be misguided to equate the
failings of a minor with those of an adult, for a greater possibility exists that a minor’s character
deficiencies will be reformed.” Id. Although Roper stands for the proposition that juveniles under
the age of eighteen at the time they commit a crime could not be subject to the death penalty, the
unique characteristics of juveniles recognized by the Court undoubtedly apply in other contexts.
See, e.g., J.D.B. v. North Carolina, 564 U.S. 261, 265 (2011) (finding that the age of a suspect can
be taken into consideration in the Miranda v. Arizona custodial interrogation analysis).
       Following Roper, the U.S. Supreme Court expanded constitutional protections for
juveniles. In Graham v. Florida, the Court considered a sentence of life in prison without the
possibility of parole for a juvenile offender who had not committed a homicide, ultimately finding
such a sentence unconstitutional under the Eighth Amendment. 560 U.S. 48 (2010). The Court
explained “this sentence ‘means denial of hope; it means that good behavior and character
improvement are immaterial; it means that whatever the future might hold in store for the mind
and spirit of [the juvenile], he will remain in prison for the rest of his days.’ ” Id. at 70 (quoting
Naovarath v. State, 779 P.2d 944, 944 (Nev. 1989) (alteration added)).
       Next, in Miller v. Alabama, the Court further developed its holdings in Roper and Graham
by concluding that a juvenile convicted of any crime may not be sentenced to life without the
possibility of parole. 567 U.S. 460, 479 (2012). Miller concerned a sentencing scheme which
mandated life in prison without parole for juvenile offenders convicted of certain offenses. Id. at
468. The Court criticized the impact of the mandatory sentencing scheme as contravening the basic
principles set forth in Roper and Graham: “youth matters.” Id. at 482. The mandatory nature of
sentencing a juvenile to life in prison without parole essentially renders a juvenile irredeemable
while also subjecting him to a longer sentence than adult offenders who may have committed
similar crimes. See id. at 474–75.
       Although it is not the province of this Court to second guess legislative decisions regarding
statutory enactments, it is the fundamental duty of this Court to interpret the Constitution and the
protections it affords individuals. See Nate v. Denney, 166 Idaho 801, 810, 464 P.3d 287, 296
(2017) (quoting Miles v. Idaho Power Co., 116 Idaho 635, 640, 778 P.2d 757, 762 (1989)) (“[I]t

                                                  14
is ‘this Court’s duty to faithfully interpret our constitution.’ ”). In the context of due process, the
majority notes that “[a]t a minimum, procedural due process is satisfied ‘when the defendant is
provided with notice and an opportunity to be heard.’ ” State v. Roth, 166 Idaho 281, 285, 458 P.3d
150, 154 (2020) (quoting Aberdeen-Springfield Canal Co. v. Peiper, 133 Idaho 82, 91, 982 P.2d
917, 926 (1999) (internal citations omitted). The familiar two-step analysis first asks whether a
liberty or property interest is implicated; if so, then “the Court ‘determines what process is due.’ ”
Guzman v. Piercy, 155 Idaho 928, 939, 318 P.3d 918, 929 (2014) (quoting Bradbury v. Idaho
Judicial Council, 136 Idaho 63, 72–73, 28 P.3d 1006, 1015–16 (2001)).
        The United States Supreme Court, as well as this Court, have found liberty interests both
in protecting one’s reputation and avoiding the social stigma resulting from being convicted of a
crime. In Vitek v. Jones, the United States Supreme Court determined that an inmate subject to an
involuntary transfer to a mental hospital possessed a liberty interest protected by due process. 445
U.S. 480, 493 (1980). The Court explained that “the stigmatizing consequences of a transfer to a
mental hospital for involuntary psychiatric treatment, coupled with the subjection of the prisoner
to mandatory behavior modification as a treatment for mental illness, constitute the kind of
deprivations of liberty that requires procedural protections.” Id. at 494.
        In Smith v. State, this Court held that before an individual may be classified as a “violent
sexual predator,” (VSP) he must be afforded procedural due process protections. 146 Idaho 822,
840, 203 P.3d 1221, 1239 (2009). In Smith, the Sexual Offender Classification Board classified
Smith as a VSP without affording him the opportunity to be heard prior to the Board’s
determination. Id. at 825, 203 P.3d at 1224. The Court concluded that the Board’s determination
violated Smith’s right to due process. Id. at 829, 203 P.3d at 1228. In discussing the liberty interest
implicated, the Court explained,
        “Where a person’s good name, reputation, honor, or integrity is at stake because of
        what the government is doing to him, notice and an opportunity to be heard are
        essential.” Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S. Ct. 507, 510, 27
L. Ed. 2d 515, 519 (1971). “[C]ertainly where the State attaches ‘a badge of infamy’
        to the citizen, due process comes into play.” Id. [] We take it as a given that the
        label of “violent sexual predator” is a “badge of infamy” that necessitates due
        process protections.
Id. at 827, 203 P.3d at 1226.
        Finally, this Court noted that a label which renders someone “dangerous,” “changes his
legal status, depriving him of a protected liberty interest in reputation.” Id. at 828, 203 P.3d at 1227


                                                  15
(quoting State v. Briggs, 199 P.3d 935 (Utah 2008)). These liberty interests recognized by the
Supreme Court and this Court are analogous to one’s status as a juvenile because they implicate
both an offender’s reputation and attach “stigmatizing consequences.” See Vitek, 445 U.S. 494.
Orozco undoubtedly has a liberty interest in his status as a juvenile, for losing this status creates a
lifetime of stigma—a “badge of infamy”—which deprives him of the treatment and rehabilitation
services afforded juvenile offenders, and permanently labels him a convicted felon.
           The majority also notes that in the first step procedural due process protections hinge on
whether “an individual will be ‘condemned to suffer grievous loss.’ ” Morrissey v. Brewer, 408
U.S. 471, 481 (1972) (quoting Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123,
168 (1951)). Automatically stripping Orozco of his status as a juvenile at fifteen years old, without
providing him a hearing to determine if he should be waived into adult court, in my opinion,
constitutes a “grievous loss.”
           Criminal punishments—and the purposes behind them—differ for adults and juveniles. For
example, the Idaho Legislature’s stated purpose for the JCA is to ensure that juvenile offenders
can reintegrate into their communities and become productive members of society; the act offers
the juvenile services for rehabilitation and to prevent future crime. See I.C. § 20-501. By contrast,
adult criminal sentencing typically focuses on protection of society, punishment, and deterrence,
with much less emphasis on the promise of rehabilitation. Individualized treatment and the
development of skills needed to integrate into one’s community are especially emphasized in the
juvenile justice realm. A loss of these benefits without the opportunity for a hearing runs afoul of
basic procedural due process principles.
           Classifying Orozco as an adult strips him of his right as a juvenile to rehabilitative
treatment and services that would help him reintegrate into his community. See I.C. § 20-501. In
addition to losing the rights that attach to juvenile offenders, a felony conviction creates a lifetime
of stigma for an offender and is especially problematic for a juvenile. I recognize the sentencing
judge imposed a withheld judgment. However, under Idaho law, a withheld judgment is
nevertheless a conviction. See United States v. Sharp, 145 Idaho 403, 407, 179 P.3d 1059, 1063
(2008). In addition, Idaho law does not have a process by which to expunge a conviction. While it
is true Orozco may, if he performs flawlessly on probation, seek to have his guilty plea withdrawn
and the charge against him dismissed.1 In the digital age in which we live, such an option is a

1
    See I.C. § 19-2604.

                                                   16
hollow victory.2 This is in no way to suggest Orozco should be given a free pass for his behavior.
Rather, the question is whether he is entitled to notice and an opportunity to be heard before
sustaining a “grievous loss.” I believe he has sustained such a loss by being automatically deprived
of the opportunity to be treated as a fifteen-year-old in Idaho’s judicial system. A felony conviction
will likely prevent him from exercising his right to vote before he is even able to register for the
first time, to say nothing of the life-long barriers to gainful employment he will undoubtedly face.
         As discussed by the majority, Orozco was just fifteen years old at the time of the robbery,
acting at the direction of two older juveniles.3 It should be noted that this was Orozco’s first brush
with the legal system. He was a good student who participated on his high school’s football and
wrestling teams. Without downplaying the severity of committing an armed robbery,4 Orozco
should not be faced with being labeled a convicted felon for the rest of his life5 without first being
afforded the opportunity to present these mitigating factors to the juvenile court in an effort to be
treated as the juvenile he so obviously is. It should also be noted that the charge Orozco pleaded
guilty to, burglary in violation of Idaho Code section 18-1401, would not have resulted in the
automatic waiver of the juvenile court’s jurisdiction, yet because of the way in which Orozco was
charged, the opportunity to proceed in juvenile court was never afforded to him. A felony
conviction essentially “means [a] denial of hope; . . . that good behavior [or] character
improvement are immaterial. . . .” See Graham, 560 U.S. at 70. Classifying Orozco as a felon


2
  There are very real and lifelong consequences to Orozco for having been convicted of a felony at fifteen years of
age. As noted by Michelle Alexander in The New Jim Crow: “[I]t is the ‘prison label, not the prison time’ that matters
most if we are to understand the true scope and impact of mass incarceration. An arrest (even without a conviction)
can have serious consequences, and a criminal conviction of any kind—even if probation rather than imprisonment is
imposed—can relegate someone to a permanent second-class status. . . . Millions are now subject to legal
discrimination and varying forms of control—locked in and locked out—whether or not they find themselves behind
bars.” MICHELLE ALEXANDER, THE NEW JIM CROW: MASS INCARCERATION IN THE AGE OF COLORBLINDNESS xxvii–
xxviii (Tenth Anniversary ed. 2020). The fact that we are referring to the juvenile Orozco by his name and not as a
nameless “John Doe” illustrates the point.
3
  The first juvenile to enter the store and threaten the gas station attendant was seventeen years old at the time. The
second was sixteen years old. Notably, the Supreme Court defined susceptibility to “peer pressure” as one of the
central differences between juveniles and adults. See Roper, 543 U.S. at 569.
4
  The only evidence in the record is that Orozco was carrying an airsoft gun (a pellet gun) that was not loaded with a
CO2 cartridge and therefore not capable of discharging a pellet.
5
  Although the district court entered a withheld judgment against Orozco, our case law provides that a withheld
judgment is equivalent to a conviction. Sharp, 145 Idaho at 407, 179 P.3d at 1063. Even though there is a chance for
Orozco to ask to have his guilty plea withdrawn and the charges against him dismissed, this could only occur if Orozco
were to perform perfectly during his 6-year probation term, that is, without any technical or legal violations. Even if
he were to perform perfectly, the notion that an electronic record of the charged conduct would somehow disappear
is illusory, as Idaho law does not provide for the expungement of a withheld judgment. In addition, if Orozco had been
treated as a juvenile, his name would not be part of this case. Rather, he would have been given anonymity as a “John
Doe” defendant.

                                                         17
without so much as a hearing relegates him to a legal system that makes it much more difficult for
him to rehabilitate himself. This runs afoul of the United States Supreme Court’s pronouncement
that “youth matters” and that juveniles are inherently more likely to reform their behavior with
age. See, e.g., Roper, 543 U.S. at 569; Graham, 560 U.S. at 91–92; Miller, 567 U.S. at 473.
       The majority suggests that this dissent makes a persuasive case for Orozco to be treated
with leniency. In this respect, the majority misperceive my point. The purpose of this dissent is not
to argue that Orozco should be given leniency, but rather that Orozco should not have been
deprived of the process he was due before his case was waived into district court. If a disinterested
magistrate had determined that Orozco’s case should have been waived into district and he should
have been treated as an adult, there would be no need for this dissent. However, that is not what
happened. Neuroscience demonstrates—and jurisprudence recognizes—that “youth matters.”
Miller v. Alabama, 567 U.S. 460, 473 (2012). The crux of this realization is that minors should be
treated differently than adults. However, Idaho’s legislative scheme determines that minors
charged with certain crimes should be treated as adults irrespective of the facts surrounding their
crime. It is in this regard that the Legislature has exceeded its power and overstepped the
Constitution, effectively determining that youth does not matter. This is not to say that Orozco
should not have faced consequences for his participation in this crime, but only to point out that
legislative policy decisions cannot outweigh the protections afforded by the United States
Constitution, here the Fourteenth Amendment’s Due Process Clause. Providing Orozco with a
hearing—the process due him—before determining whether he should face consequences in adult
court appropriately comports with the Fourteenth Amendment.
       In order to prevent this “grievous loss,” it is my opinion that the process due Orozco should
include a “full investigation and hearing” in front of a disinterested magistrate judge before a
waiver of juvenile court jurisdiction may occur. See I.C. § 20-508. Even if Orozco were
subsequently waived from the jurisdiction of the juvenile court and later convicted of a felony, due
process requires that he at least be afforded notice and an opportunity to be heard. Therefore, I
would hold that Idaho Code section 20-509 is unconstitutional because it violates Orozco’s right
to due process. As a result, I would vacate the judgment of conviction and remand to the magistrate
court for proceedings consistent with Idaho Code section 20-508.




                                                 18